JOHNSTON, J.:
I cannot concur in the decision overthrowing the verdict of the jury and the judgment of the district court approving the same. The first decision in the case (33 Kas. 399) did not determine the sufficiency of the evidence of acceptance, which is the only point considered in the present case. The former opinion decided that certain instructions were of a misleading character, and that the exclusion of certain evidence was error. The testimony relating to an acceptance of the hogs is not the same in both cases, and what is said in the former opinion respecting the same, is not controlling in this. There is testimony to show that the plaintiff in error was present when the hogs were delivered, helped to place them in the stock-yards, assisted in weighing them, and although he had full knowledge that some of them did not come up to the standard required by the contract, he made no objection to them on that account. With a knowledge of their quality and condition, he took possession of them and exercised dominion and control over them for several hours, and until he secured a certain lot of cattle which defendant in *756error was about to deliver, and then he refused payment for the hogs. It is manifest from the record that the purchase of the cattle by the plaintiff in error was much more profitable to him than the purchase of the hogs, and his desire to obtain the cattle accounts for and explains his conduct respecting the hogs. It was agreed by all that the hogs delivered did not comply strictly with the contract, and the question submitted to the court and jury was whether there was a waiver of strict compliance by the plaintiff in error. The acceptance of the hogs was a question of fact for the jury, and might be inferred from the conduct of the plaintiff in error without any declaration in words by him to that effect. I am satisfied after reading the testimony offered that it abundantly sustains the finding of the jury, and the judgment pronounced by the court.